DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b) which forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, claim 6 recites “wherein each of the multiple frequency converters is configured to actuate one of the multiple travel drives and a further unit drive on the other hand.”  Also, claim 10 a travel drive operating wish or a working unit operating unit.”
Regarding claim 1, the phrase "and/or" renders the claim indefinite because it is unclear whether the claim is on a system for self-propelled material processing or handling or both processing and handling, thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). Claims 2-10 are indefinite as they depend from claim 1.
Similarly, the phrase "and/or" renders claim1 indefinite because it is unclear whether the claim is on a system for self-propelled material processing or handling of construction or raw material or both, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "the travel drive" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the multiple frequency converters" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "the at least one travel drive" and “the at least one unit drive” in lines 9-10.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "the multiple parameter sets" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations "the input of a travel device" and “the drive” in lines 22-25.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under §102(a)(1) as being anticipated by US Pub. No. 2011/02448654 to Graner et al. (Graner).  In regards to claim 1, Graner discloses a self-propelled material processing and/or handling crushing system for processing and/or handling construction and/or raw materials (1) comprising: 
at least one working unit (2) drivable by an electric unit drive (12 & 13) comprising an electric motor (M) (see ¶ [0044] describing a main working unit in the form of a mill roll for grinding soil or asphalt, the main working unit including at least one drive device for conferring continuous motion to the working unit), 
an electric travel drive (FAW1-3) comprising an electric motor (M) (see ¶¶ [0056], [0058] describing a plurality of drives for displacing caterpillars, conveyor belts, steering tracks, and pivoting mechanisms), 
a control device (not shown) for controlling the electric motors of the unit and travel drives (see ¶¶ [0016], [0050] describing an electronic control device for controlling the electric motors), 
wherein the control device comprises a common frequency converter (FU) for the travel drive and the unit drive and provides various parameter sets for the common frequency converter (see ¶ [0047], [0060] describing a frequency converter for supplying power to the electric motors of the drive device and displacement device), so that the travel drive is actuatable by the frequency converter on the basis of a first 

In regards to claim 2, Graner further discloses that the at least one working unit comprises a circulating conveyor comprising a conveyor belt, and wherein the electric unit drive is actuatable by a common frequency converter. See ¶¶ [0056-0057] (describing one or more conveyor belts operated by the frequency conveyor).

In regards to claim 3, Graner further discloses that the at least one working unit comprises a crushing device or a sieve system, and wherein the electric unit drive is actuatable by a common frequency converter. See ¶¶ [0044], [0047], [0059-0060] (describing a mill roll driven by an electric motor controlled by the frequency converter).

In regards to claim 4, Graner further discloses that the system further comprises a crawler chassis (3) drivable by the travel drive. See ¶ [0044] (describing a couple of caterpillars for conferring continuous feed motion to the self-propelled working machine).

In regards to claim 5, Graner further discloses that the crawler chassis comprises right and left chassis parts, wherein the right and left chassis parts each comprise a distinct travel drive with an electric motor, wherein each travel drive is actuatable by a distinct frequency converter, wherein at least one of the multiple frequency converters of the two chassis parts is simultaneously provided to actuate at least one unit drive and can be operated with various parameter sets. See ¶¶ [0052-0054], [0057] (equipping each ancillary unit with a frequency converter in order to allow variable control of the respective electrical motors of the system).

In regards to claim 6, Graner further discloses that each of the multiple frequency converters is configured to actuate one of the multiple travel drives and a further unit drive on the other hand. See ¶¶ [0052-0054], [0057] (equipping each ancillary unit with a frequency converter in order to allow variable control of the respective electrical motors of the system).

In regards to claim 7, Graner further discloses that the parameter sets are stored in a memory module and are selectively accessible depending on whether the at least one travel drive or the at least one unit drive is to be actuated. See ¶ [0016] (bridging the frequency converter after startup of the work unit based on the operating speed of the main operating unit, main drive unit, or electrical motor wherein the operating speeds are compared to reference speeds held in storage).

In regards to claim 8, Graner further discloses that the control device comprises a determining device configured to determine operating characteristics of the travel and unit drives to be actuated (see ¶ [0057] describing a means for determining operating parameters of the ancillary units and main operating units), and an adaptor module for adapting the parameterization of the common frequency converter depending on the determined operating characteristics (see ¶¶ [0029], [0053] adapting operation of the machine to various work and environment parameters).

In regards to claim 9, Graner further discloses that the control device comprises a switching device (10-11) for switching between the multiple parameter sets for the common frequency converter. See ¶¶ [0048-0049] (describing a switching device for connecting and disconnecting electrical supply of the electrical motors).

In regards to claim 10, Graner further discloses that the switching device is configured for automatically switching depending on the input of a travel drive operating wish or a working unit operating unit, wherein the switching device is configured to switch the parameter set for the drive to be newly actuated only after a stopping of the drive to be actuated. See ¶ [0029] (switching between main operating units and ancillary units by adapting operation of the machine to various work and environment parameters).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/KYLE O LOGAN/Primary Examiner, Art Unit 3655